DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objections have been withdrawn.
Allowable Subject Matter
Claims 1-19 are allowed.  
Claims 1-19; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  and the first rectifier circuit suppresses an amount of variation in a voltage at the first end of the second coil, the second rectifier circuit suppresses an amount of variation in a voltage at the second end of the second coil, and the control circuit controls the amount of the variation in the voltage at the first end of the second coil and the amount of the variation in the voltage at the second end of the second coil.

Claim 12: and the first rectifier circuit suppresses an amount of variation in a voltage at the first end of the second coil, a second rectifier circuit suppresses an amount of variation in a voltage at the second end of the second coil, and the control circuit controls the amount of the variation in the voltage at the first end of the second coil and the amount of the variation in the voltage at the second end of the second coil.

Claim 13: and the first rectifier circuit suppresses an amount of variation in a voltage at the first end of the second coil, the second rectifier circuit suppresses an amount of variation in a voltage at the second end of the second coil, and the control circuit controls the amount of the variation in the voltage at the first end of the second coil and the amount of the variation in the voltage at the second end of the second coil. 

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Examiner, Art Unit 2839                                                                                                                                                                                                        

	



	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839